United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3806
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Michael D. Collins,                     *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 7, 2012
                                 Filed: May 9, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Michael Collins pleaded guilty to knowingly and intentionally possessing with
intent to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
The district court1 sentenced him to 188 months in prison, the low end of the
calculated Guidelines range. On appeal, his counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Collins’s
career-offender status resulted in a Guidelines range that overstated the seriousness
of his criminal history, and thus his sentence is unreasonable.

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Collins. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (sentencing decision is reviewed under deferential abuse of
discretion standard, first ensuring that district court committed no significant
procedural error, and then considering substantive reasonableness of sentence;
describing factors demonstrating procedural error). First, the court committed no
significant procedural error in sentencing Collins, and in particular, the court
correctly designated him as a career offender. See U.S.S.G. § 4B1.1(a) (defendant is
career offender if, inter alia, he has at least two prior felony convictions for
controlled-substance offenses). Further, the sentence is substantively reasonable. See
Feemster, 572 F.3d at 461 (if sentence is within Guidelines range, appellate court may
apply presumption of reasonableness).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                         -2-